Citation Nr: 1106940	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) from May 25, 2005 to December 
15, 2009.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1968 to Feb 1970 and from July 1974 to Aug 1975.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
November 2005 rating decision of the Chicago, Illinois RO, which 
in pertinent part awarded a disability rating of 30 percent for 
PTSD, effective May 25, 2005 (the date of the increased rating 
claim).  An interim RO decision in March 2007 increased the 
disability rating to 50 percent, again effective May 25, 2005.  A 
subsequent RO decision increased the disability rating to 70 
percent, effective December 15, 2009.  In September 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  

In a September 2010 statement the Veteran indicated that he was 
satisfied with the 70 percent rating for PTSD and that his appeal 
is limited to the matter of the effective date for such rating.  
This was confirmed at the September 2010 Travel Board hearing.



FINDING OF FACT

From May 25, 2005 to December 15, 2009, the Veteran's PTSD is not 
shown to have been manifested by symptoms productive of 
impairment greater than occupational and social impairment with 
reduced reliability and productivity; PTSD symptoms productive of 
occupational and social impairment with deficiencies in most 
areas were not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted for 
the period from May 25, 2005 to December 15, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code (Code) 9411 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The appellant was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  July 2005 and November 2008 letters explained the 
evidence necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The appellant has had ample opportunity to 
respond/supplement the record and he has not alleged that notice 
in this case was less than adequate.  During the September 2010 
Travel Board hearing before the undersigned, the Veteran was 
advised of what he still needs to substantiate the claim; his 
testimony reflect that he is aware of what is needed to 
substantiate his claim.  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in October 2005 and December 
2009, which will be discussed in greater detail below, though the 
Board finds these examinations to be adequate as they included 
both a review of the Veteran's history and mental status 
examinations that included all necessary findings.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  Social 
Security Administration (SSA) records have been secured.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire 
record, but does not have to discuss each piece of evidence.)  
Hence, the Board will summarize the relevant evidence, as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or does not show, as to the claim.   

PTSD is rated under the General Rating Formula for Mental 
Disorders.  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of 
Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by reference 
VA's adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

The Veteran's claim for an increased rating for PTSD was received 
by VA on May 25, 2005; consequently the period for consideration 
is from May 2004.  There are no records of treatment for PTSD for 
the period between 1999 and June 2005.
 
On June 2005 VA mental health evaluation, the Veteran reported 
intermittent treatment over the years for PTSD.  He complained of 
nightmares and not sleeping well, waking up in a cold sweat and 
temporarily feeling like he was back in Vietnam.  He reported 
intrusive recollections, a long history of severe hyperarousal 
symptoms, and that he had undergone intermittent treatment for 
"anger management" over the years.  He had had over 20 jobs 
since his separation from service, most of which were lost due to 
his temper and easy irritability.  He reported avoidance, 
preferring to be alone, and avoiding things that remind him of 
the service.  He related that over the previous several months he 
had intermittent homicidal ideation towards his prior employer 
and a fellow employee; this typically happened when he lost a 
job, though he has never acted on any of the homicidal or 
suicidal ideation.  He had secured a new job that month.  

On mental status examination, the Veteran was alert, oriented and 
attentive with good eye contact.  His mood overall was mostly 
anxious, and his prominent affective expression was anxiety with 
some mild agitation, though he screened positive for depression 
as well.  His speech was of slightly increased tone and rate, 
possibly due to anxiety.  There was no pressured speech and no 
flight of ideas.  He answered questions relevantly and 
coherently.  His concentration was mildly affected due to 
anxiety, though his cognitive functions, insight, and judgment 
were otherwise clearly intact.  The diagnosis was longstanding 
PTSD.  The treating examiner assigned a GAF score of 55 and noted 
that the Veteran's symptoms were moderate.

On July 2005 VA treatment the Veteran reported that Wellbutrin 
and Ativan had helped.  With his new job, he had less 
preoccupation with suicidal and homicidal ideation for his prior 
employers.  He reported having overwhelming anxiety and/or 
feelings of depression at times for no apparent reason.  On 
mental status examination, he was alert, oriented, and attentive, 
with good eye contact.  His mood was a bit more euthymic and a 
bit less dysphoric and anxious, while his affect was appropriate.  
He had normal tone and rate of speech, and no impairment of 
thought process or communication.  There was no active suicidal 
or homicidal ideation and no psychosis.  Improving cognition, 
insight and judgment were noted.
On September 2005 VA treatment, the Veteran reported taking 
Xanax, which helped him sleep well, and continuing to take 
Wellbutrin as well.  He reported no further assaultive ideation 
regarding his former employer.  He reported still having some bad 
days but was starting to be able to think more clearly in terms 
of being able to look at the other side of things.  On mental 
status examination, he was alert, oriented, attentive, and just a 
little bit anxious, with some increased motor activity.  His mood 
overall was euthymic and his affect was appropriate.  There was 
no suicidal or homicidal ideation and no psychosis.  Cognition, 
insight and judgment were intact.

On October 2005 VA psychiatric examination, the Veteran reported 
being unemployed from November 2004 to June 2005, having been 
fired from his job a as shipping and receiving clerk after 2 
years, despite having had serious conflict with his immediate 
supervisor.  He considered shooting his previous employer if he 
lost his house, and considered killing himself as well.  At the 
time of examination, he was newly employed as a fork lift 
operator since June.  

On mental status examination, he was fully alert and oriented in 
all spheres.  He was nervous but cooperative, with generally 
appropriate eye contact with mildly exaggerated intensity, likely 
a result of anxiety.  Speech was normal in rate, rhythm, and 
volume, and speech content was logical and goal directed.  Motor 
behavior showed mild motor agitation attributable to anxiety.  
Mood was anxious with mild depression and affect was congruent to 
mood with a tendency to view the negative aspects of most issues 
and situations.  The Veteran denied any hallucinations and 
delusions, and the examiner noted no evidence of psychotic 
process or core during examination.  The Veteran denied any 
current suicidal ideation or intent though he freely admitted 
episodes during which he had seriously considered bringing harm 
to himself and that he had harbored fantasies of killing persons 
he held responsible for his recent extended period of 
unemployment; at examination time, however, there was no such 
ideation or intent.  No cognitive or memory deficits were 
reported, noted, or detected.  The examiner noted the Veteran to 
be highly insightful with unimpaired judgment.  The examiner 
found that, with the assistance of psychotherapeutic support and 
pharmacotherapy, the severity of the PTSD appeared to be 
moderate.  The diagnosis was PTSD, combat-related, chronic in 
duration and moderate in severity.  The examiner assigned a GAF 
score of 52.

Based on the report of that examination the November 2005 rating 
decision on appeal assigned an increased (30 percent) rating, 
effective May 25, 2005.

In a report of private treatment in April 2006, the provider 
noted having treated the Veteran from 1985 through 1988 and again 
since June 2005.  The Veteran reported experiencing numerous 
employment changes; he stated that he had had at least 50 jobs 
since 1970.  He continued to have a difficult time keeping a job, 
noting that the longest he ever worked at one job was four years.  
He related that he was angry much of the time, and that even a 
smell reminding him of Vietnam would set off his rage.  He 
frequently raged at his wife and became angry at his bosses at 
work and fellow employees.  He reported a high level of anxiety 
and experiencing panic attacks, in addition to a generalized 
panic disorder, in the treatment provider's opinion.  Coupled 
with the anxiety was a feeling of depression.  The Veteran 
reported thinking about suicide all the time, saying that he just 
doesn't know what to do and becomes frustrated and upset.  He 
stated that he did not think he would follow through with the 
suicidal thoughts.  He reported that his sleep was often 
interrupted with nightmares and infrequent night sweats.  The 
treatment provider noted that the Veteran has chronic PTSD and is 
"only marginally functional" with a global assessment of 52.

On April 2006 VA treatment, the Veteran reported that, overall, 
he felt that Wellbutrin was helping him.  He reported some 
trouble at work in the form of work injuries and trouble with co-
workers due to his time off for injuries.  On mental status 
examination, he was alert, oriented, and attentive, and made good 
eye contact.  His mood overall was euthymic, and his affect was 
appropriate.  He had good spontaneous facial expression and eye 
movement.  He did not have the severe anger and dysphoria and 
debility that he had when he first started treatment in June 
2005.  There was no impairment of thought process or 
communication.  Depression was found to be much improved.  There 
was no suicidal or homicidal ideation and no psychosis.  
Cognition, insight and judgment were intact.

On July 2006 VA treatment, the Veteran's depression had responded 
very well to the use of Wellbutrin, yet he still had problems 
with short temper, easy irritability and impulsive outbursts that 
he later regrets.  He had recently lost a job and again had anger 
with his prior employer because he felt that he lost the job due 
to back problems that were sustained at work.  He again had felt 
at times like killing himself.  He reported that he had not taken 
any steps towards harming himself or others.  On mental status 
examination, he was alert, oriented, and attentive, with good eye 
contact.  Mood overall was just a bit dysphoric and anxious but 
not depressed.  He had good spontaneous facial expression, eye 
movement and motor activity.  There was no impairment of thought 
process or communication and no active suicidal or homicidal 
ideation or psychosis.  There was adequate cognition, insight and 
judgment.

On September 2006 VA treatment, mental status examination showed 
the Veteran to be alert, oriented and attentive with good eye 
contact.  Mood overall was a bit more euthymic and less 
dysphoric.  He had a bit more positive affective expression but 
was still anxious.  He had improved spontaneous eye movement and 
positive facial expression.  There was no impairment of thought 
process or communication, no suicidal or homicidal ideation, and 
no psychosis.  He had improving cognition, insight and judgment.

On February 2007 VA treatment, the Veteran reported sleeping well 
and having obtained a job that could become a permanent job, 
about which he was very excited.  He felt his self-esteem was 
better since having obtained work with the possibility of 
permanency.  On mental status examination, he was alert, 
oriented, and attentive with good eye contact.  His mood was a 
bit more euthymic and there was a bit more spontaneous eye 
movement and positive affective expression.  There was no 
impairment of thought process or communication, no suicidal or 
homicidal ideation, and no psychosis.  There was improved 
cognition, insight and judgment.

Based on these treatment records a March 2007 rating decision 
awarded an increased (50 percent) rating, effective May 25, 2005.

On June 2008 VA treatment, the provider noted diagnoses of PTSD, 
secondary major depression, and intermittent explosive disorder, 
and opined that the Veteran needed more intensive anger 
management work.  The Veteran reported that he became aggravated 
with certain things, let them simmer, went home and would find a 
small thing to spark his anger and lead him to become very angry 
and verbally abusive with his wife.  He reported that taking 
Wellbutrin three times a day helped: he did not become angry as 
frequently, had fewer mood swings, and was less irritable.  The 
provider found no suicidal ideation whatsoever, and no homicidal 
ideation or psychosis.  On mental status examination, the Veteran 
was alert, oriented, and attentive.  Overall, he was a bit 
anxious and not labile or agitated.  His affect and behavior 
throughout the interview were appropriate.  He was not irritable 
or hostile and was able to control any affective lability (as 
none was found).  His speech was normal in tone and rate.  There 
were no impairment of thought process or communication, no 
suicidal or homicidal ideation, and no psychosis.  Cognition, 
insight and judgment were adequate.

On November 2008 VA treatment, the Veteran felt that he and his 
wife were getting along a lot better, noting that he was working 
on anger management techniques  He felt that he was functioning 
much better and reported that he had been enjoying life overall.  
On mental status examination, he was alert, oriented and 
attentive with god eye contact.  Mood overall was more euthymic 
and affect was more appropriate and not labile. There was more 
positive affective expression and no psychomotor agitation or 
retardation.  Speech was normal in tone and rate.  There was no 
impairment of thought process or communication, no suicidal 
ideation or homicidal ideation, and no psychosis.  There was 
improved cognition, insight and judgment.

On January 2009 VA treatment, the Veteran was doing considerably 
better with Abilify.  He would still get irritated about small 
things but only briefly, and he felt more relaxed.  On mental 
status examination, he was alert, oriented and attentive with 
good eye contact.  Mood overall was more euthymic and less 
dysphoric.  Speech was normal in tone and rate.  There was still 
some very mild affective lability, but this had improved.  There 
was no impairment of thought process or communication, no 
suicidal or homicidal ideation, and no psychosis.  There was 
improving cognition, insight and judgment.
On February 2009 VA treatment, the Veteran reported feeling good 
over the previous few weeks, with good energy and a feeling that 
he is able to get things done.  He denied racing thoughts or 
becoming disorganized.  The treating physician noted that the 
Veteran may have been developing hypomanic symptoms but did not 
have a history of bipolar disorder.  He was not at all dysphoric, 
irritable or angry or labile.  On mental status examination, he 
was alert, oriented and attentive with good eye contact.  His 
mood overall was euthymic and a little bit elated, with actual 
smiles.  Motor activity was a bit increased and speech was of a 
slightly increased tone and rate but without pressure.  There was 
no impairment of thought process or communication, no flight of 
ideas, no suicidal or homicidal ideation, and no psychosis.  
Cognition, insight, and judgment were intact.

On May 2009 VA treatment, the treatment provider noted that the 
Veteran was in his 11th week of a 28-week course of Interferon 
therapy, at the start of which he began to sink more into 
depression.  The provider noted that the addition of Ability had 
helped the Veteran considerably; he was not depressed and felt 
able to cope and think about things.  He reported he got along 
much better with his wife and other people.  On mental status 
examination, he was alert, oriented and attentive with good eye 
contact.  His mood overall was a bit dysthymic but much improved 
compared to how it used to be.  Affect was appropriate with no 
affective lability.  There was a little bit of anxiety when 
discussing his hepatitis and celiac disease but no agitation or 
lability.  Speech was of a normal tone and rate.  There was no 
impairment of thought process or communication, no suicidal or 
homicidal ideation, and no psychosis.  He had intact cognition, 
insight and judgment.

On a July 2009 Form 9, the Veteran reported he had panic attacks 
two or more times per week, broke out in unprovoked violence, and 
had difficulty adapting to stressful circumstances.

On July 2009 VA treatment, the Veteran reported being more 
irritable since being off of the Interferon, feeling less calm 
and flying off the handle again with his wife.  On mental status 
examination, he was alert, oriented and attentive with good eye 
contact.  He was anxious with some mild affective lability.  He 
had some increased motor activity but was not agitated.  Speech 
was of a slightly increased tone and rate, more due to anxiety.  
There was no impairment of thought process or communication, no 
suicidal or homicidal ideation, and no psychosis.  There was 
adequate cognition, insight and judgment.

An August 2009 private treatment letter notes that the Veteran's 
anger issues had improved with the medication Abilify; yet he 
continued to experience problems related to his PTSD as well as 
his physical health.  He was noted to have exhibited an inability 
to get along with people since leaving Vietnam and having 
countless jobs until 2005, when he reportedly stopped working.  
The provider opined that the Veteran was, at best, functional on 
a marginal level since leaving Vietnam and was unable to work due 
to both his PTSD and his hepatitis C.

On September 2009 VA treatment, the Veteran was assessed with 
PTSD with underlying bipolar affective disorder, not otherwise 
specified.  He was less irritable and "flying off the handle" 
less frequently.  His prescription of Abilify was increased, 
which made him better able to think about things.  He reported 
sleeping well over half the night, although some nights he had 
some difficulty falling asleep.  On mental status examination, he 
was alert, oriented and attentive with good eye contact.  Mood 
overall was more euthymic, and he was polite, cooperative and 
calm; affect was appropriate, with no lability.  There was no 
psychomotor agitation or retardation.  Speech was normal in tone 
and rate.  There was no impairment of thought process or 
communication, no suicidal or homicidal ideation, and no 
psychosis.  There was intact cognition, insight and judgment.

A December 15, 2009 VA psychiatric examination found worsened 
severity of the Veteran's PTSD.  Based on the findings on that 
examination an April 2010 rating decision increased the rating 
for PTSD to 70 percent, effective December 15, 2009.  A 
subsequent (June 2010) rating decision granted TDIU) also 
effective December 15, 2009.  

At the September 2010 Travel Board hearing, the Veteran testified 
that he had lost many jobs due to PTSD.  His last full-time job 
was as a shipping and receiving clerk in June 2008.  He testified 
that he had lost anywhere from 10 to 15 or 20 jobs between May 
2005 and December 2009 (during the instant appeal period) and 
that his longest employment during that period was "maybe nine 
months".  He reported that he lost jobs due to absenteeism 
because he had trouble sleeping at night and "was just not 
functioning well at all".  He was unable to get along well with 
others at times and "flies off the handle".  He noted he had 
trouble concentrating on work, was aggravated with people, did 
not get along well with people, and missed work from not sleeping 
at night.  He noted that his wife was under duress from his 
"constant badgering" and yelling at her.  He had friends with 
whom he socialized (albeit not very much).  He testified that his 
medications for PTSD were increased in 2009 and that he was 
treated with individual therapy every two weeks.   He was not 
hospitalized for PTSD during the appeal period.

The Veteran was awarded SSA disability benefits based on his 
PTSD.  A review of SSA records (on a CD) revealed a May 2008 
decision which found the Veteran disabled from June 25, 2006 
based on a primary diagnosis of PTSD and a secondary diagnosis of 
hepatitis C.  The evidence in support of the SSA decision 
includes the June 2005 VA examination and VA treatment records 
cited above, as well as an April 2007 private treatment letter 
which describes the PTSD as a "chronic and ongoing problem", 
which was recently exacerbated by the progressive liver disease 
(hepatitis C) and social situation.  The provider opined that the 
Veteran was unemployable due to the combination of the hepatitis 
C and longstanding PTSD.  A May 2007 private mental health 
opinion letter, based upon an April 2007 clinical evaluation, 
found that the frequency and severity of the Veteran's PTSD were 
such that he was unable to function adequately; the PTSD and 
depression were found to be debilitating; he was deemed 
unemployable as a result of the disabilities; and a GAF score of 
between 31 and 40 was assigned.  Finally, a May 2008 SSA 
functional capacity assessment noted the Veteran's long history 
of mental health treatment for PTSD and depression, "where [are] 
reasonably controlled.  While he would appear to have some 
problems satisfactorily performing detailed activities of a 
somewhat complicated nature, he performs a wide range of chores, 
including total care of his disabled spouse, and leisure 
activities and possesses sufficient cognitive and attentional 
abilities to perform simple routine activities which are within 
the limits of his physical capabilities and have few social 
demands."

The reports of the VA examinations, the VA treatment records, and 
the SSA records, overall, provide evidence against the Veteran's 
claim, as they do not show that from May 25, 2005 to December 15, 
2009 symptoms of the Veteran's PTSD produced deficiencies in most 
areas, so as to meet the criteria for a 70 percent rating.  He 
did not display suicidal ideation (despite reports that he had 
considerations of suicide on occasion following the loss of a 
job, the treatment records and examinations contain no instances 
of active suicidal ideation during the appeal period); 
obsessional rituals which interfered with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression; impaired impulse control; spatial 
disorientation; difficulty in adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships.  The treatment records and examinations 
revealed no impairment of thought processes or content.  While 
the observations by the October 2005 VA examiner and treatment 
providers suggest that the Veteran has had some occupational and 
social impairment (marital difficulties and not spending much 
time with friends), such impairment is clearly encompassed by the 
criteria for a 50 percent rating.  The Board finds quite 
significant that the Veteran cares for a disabled spouse, tends 
to chores, and participates in leisure activities, reflecting a 
level of functioning inconsistent with psychiatric impairment of 
a level productive of deficiencies in most area.   

The Board notes the lay statements submitted by the Veteran in 
support of this claim.  Those statements detail the types of 
problems that result from the Veteran's PTSD symptoms (occasional 
panic attacks, nightmares, anxiety, etc.).  The levels of 
functioning impairment described by the Veteran are encompassed 
by the criteria for the 50 percent rating assigned for the period 
of time on appeal.  Thus the lay statements do not support the 
assignment of a rating higher than 50 percent.

The Board notes that the GAF scores of 52 noted by VA in October 
2005 and by a private provider in April 2006 reflect moderate 
symptoms, and are consistent with the 50 percent rating assigned.  
The GAF scores (of 31-40) assigned in April/May 2007 (in private 
records considered by SSA) would appear to suggest a higher level 
of psychiatric impairment than is recognized by a 50 percent 
rating.  However, those scores (and the reported symptoms they 
represent) are unexplained, are inconsistent with contemporaneous 
reports of actual symptoms, and consequently in light of the 
overall evidence may not reasonably be found dispositive.  For 
example, GAF scores of 31-40 reflect some impairment in reality 
testing or communication; no such symptoms are shown in this 
case; and the Veteran does not neglect his family- to the 
contrary he cares for his spouse.  

In summary, it is not shown that the Veteran's PTSD was 
manifested by symptoms productive of deficiencies in most areas 
(or approximating such a level of severity) from May 25, 2005 to 
December 15, 2009.  Consequently, an increase in the schedular 
rating for that period of time is not warranted.  38 C.F.R. 
§ 4.7.  

Furthermore, the Board finds that the evidentiary record presents 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  There is no evidence of symptoms or 
impairment not encompassed by the schedular criteria, so as to 
render those criteria inadequate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Finally, the Veteran was awarded a TDIU rating by a June 2010 
rating decision.  He has not filed a notice of disagreement with 
that rating decision, and that matter is not before the Board.  


ORDER

A rating in excess of 50 percent for PTSD for the period from May 
25, 2005 to December 15, 2009 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


